Title: From Thomas Jefferson to James Monroe, 5 May 1793
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Philadelphia May 5. 1793.

The expectation that you are always from home, prevents my writing to you with regularity; a matter of little consequence to you, as you probably receive Freneau’s paper regularly, and consequently all the news of any importance.—The fiscal party having tricked the house of representatives out of the negative vote they obtained, seem determined not to lose the ground they gained by entering the lists again on matters of fact and reason. They therefore preserve a triumphant silence notwithstanding the attacks of the pamphlet entitled ‘an examination &c.’ and of Timon. They shew their wisdom in this if not their honesty. The war between France and England seems to be producing an effect not contemplated. All the old spirit of 1776. is rekindling. The newspapers from Boston to Charleston prove this; and even the Monocrat papers are obliged to publish the most furious Philippics against England. A French frigate took a British prize off the capes of Delaware the other day and sent her up here. Upon her coming into sight thousands and thousands of the yeomanry of the city crowded and covered the wharfs. Never before was such a crowd seen there, and when the British colours were seen reversed, and the French flying above them they burst into peals of exultation. I wish we may be able to repress the spirit of the people within the limits of a fair neutrality.—In the mean time H. is panick struck if we refuse our breach to every kick which G. Brit. may chuse to give it. He is for proclaiming at once the most abject principles, such as would invite and merit habitual insults. And indeed every inch of ground must be fought in our councils to desperation in order to hold up the face of even a sneaking neutrality, for our votes are generally 2½ against 1½. Some propositions have come from him which would astonish Mr. Pitt himself with their boldness. If we preserve even a sneaking neutrality, we shall be indebted for it to the President, and not to his counsellors.-Immense bankruptcies have taken place in England. The last advices made them amount to 11. millions sterling, and still going on. Of the houses connected with America they have fallen only on those who had dealt in American paper. The beginning of the business was from the alarm occasioned by the war, which induced cautious people to withdraw their money from the country banks. This induced the bank of England to stop discounting, which brought on a general crush, which was still going on. It is said that 2. millions of manufacturers &c. would be put out of employ by these failures. This is probably exaggerated.—The stocks are very low here now, and an immense mass of paper is expected to be returned immediately from England, so that they will be still lower. Notwithstanding this, the sinking fund is idle, not having had a shilling to lay out (except the interest of the part sunk).—You will see in Freneau’s next paper a most advantageous decree of the French National assembly in our favor. They have lately sustained some severe checks. The papers will confuse you on the subject. The truth is that in a combination of three operations Clairfayt killed and wounded 1400. took 600. Saxe Cobourg killed and wounded 4000. and took 1600. Brunswick killed and wounded 1300. and took 700. This is the sum. Their defeats are as sensibly felt at Philadelphia as at Paris, and I foresee we are to have a trying campaign of it.—Great Br. has as yet not condescended to notice us in any way. No wish expressed of our neutrality, no answer of any kind to a single complaint for the daily violations committed on our sailors and ships. Indeed we promise beforehand so fast that she has not time to ask any thing.—We expect Genest daily. When Ternant received certain account of his appointment thinking he had nothing further to hope from the Jacobins, he that very day found out something to be offended at in me (in which I had been made ex officio the ostensible agent in what came from another quarter, and he has never been undeceived) attached himself intimately to Hamilton put on mourning for the king, and became a perfect Counter-revolutioner. A few days ago he received a letter from Genest giving him a hope that they will employ him in the army. On this he has tacked about again, become a Jacobin, and refused to present the Viscount Noailles and some French aristocrats arrived here. However he will hardly have the impudence to speak to me again. From what I learn from Noailles, la Fayette has been more imprudent than I expected, but certainly innocent.
Present my best affections to Mrs. Monroe and accept them for yourself also. Yours sincerely

Th: Jefferson

